                                 Case 2:17-cv-02247-JCM-VCF Document 81 Filed 04/16/21 Page 1 of 2



                            1    DENNIS M. PRINCE
                                 Nevada Bar No. 5092
                            2    KEVIN T. STRONG
                                 Nevada Bar No. 12107
                            3    PRINCE LAW GROUP
                                 10801 W. Charleston Boulevard
                            4    Suite 560
                                 Las Vegas, Nevada 89135
                            5    Tel: (702) 534-7600
                                 Fax: (702) 534-7601
                            6    E-mail: eservice@thedplg.com
                                 Attorneys for Plaintiffs
                            7    Ethan Volungis, Farooq Abdulla, and
                                 Nighat Abdulla
                            8
                                                         UNITED STATES DISTRICT COURT
                            9
                                                              DISTRICT OF NEVADA
                            10

                            11
                                  ETHAN VOLUNGIS, an individual; FAROOQ
                                                                                Case No. 2:17-CV-2247 JCM-VCF
                            12    ABDULLA, an individual; and NIGHAT
                                  ABDULLA, an individual
                            13
                                                                                      STIPULATION AND
                                           Plaintiffs,                             [PROPOSED] ORDER FOR
                            14
                                                                                 WITHDRAWAL OF PLAINTIFF
                            15    vs.                                            FAROOQ ABDULLA’S MOTION
                                                                                  TO COMPEL RESPONSES TO
                            16    LIBERTY MUTUAL FIRE INSURANCE                 REQUESTS FOR PRODUCTION
                                                                                OF DOCUMENTS #1 (ECF No. 78)
                                  COMPANY, a Foreign Corporation; DOES I
                            17
                                  through X, inclusive; and ROE BUSINESS
                            18    ENTITIES, I through X, inclusive

                            19             Defendants.
                            20

                            21          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs ETHAN

                            22   VOLUNGIS, FAROOQ ABDULLA, and NIGHAT ABDULLA, through their counsel of

                            23   record, Dennis M. Prince and Kevin T. Strong of PRINCE LAW GROUP, and Defendant
                                 LIBERTY MUTUAL FIRE INSURANCE COMPANY, through its counsel of record,
                            24
                                 Frank Falzetta and Jennifer Hoffman of SHEPPARD MULLIN RICHTER &
                            25
                                 HAMPTON, LLP and Walter R. Cannon of OLSON CANNON GORMLEY &
                            26
                                 STOBERSKI, that Plaintiff Farooq Abdulla’s Motion to Compel Responses to Requests
                            27
                                 for Production of Documents #1 (ECF No. 78) shall be withdrawn and/or vacated from
                            28


10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                 Case 2:17-cv-02247-JCM-VCF Document 81 Filed 04/16/21 Page 2 of 2



                            1    the Court’s calendar. The parties have reached a resolution of the above-entitled matter
                            2    thereby rendering Plaintiff Farooq Abdulla’s Motion to Compel Responses to Requests

                            3    for Production of Documents #1 (ECF No. 78) moot.

                            4    DATED this 16th day of April, 2021.            DATED this 16th day of April, 2021

                            5    PRINCE LAW GROUP                               SHEPPARD MULLIN RICHTER &
                                                                                HAMPTON, LLP
                            6

                            7

                            8    /s/ Kevin T. Strong                            /s/ Frank Falzetta
                                 DENNIS M. PRINCE                               FRANK FALZETTA (Pro Hac Vice)
                            9    Nevada Bar No. 5092                            JENNIFER HOFFMAN (Pro Hac Vice)
                                 KEVIN T. STRONG                                333 South Hope Street, 43rd Floor
                            10   Nevada Bar No. 12107                           Los Angeles, California 90071
                                 10801 W. Charleston Boulevard                  -AND-
                            11   Suite 560                                      WALTER R. CANNON
                                 Las Vegas, Nevada 89135                        Nevada Bar No. 1505
                            12   Attorney for Plaintiffs                        OLSON CANNON GORMLEY &
                                 Ethan Volungis, Farooq Abdulla,                STOBERSKI
                            13   and Nighat Abdulla                             9950 W. Cheyenne Avenue
                                                                                Las Vegas, Nevada 89129
                            14                                                  Attorneys for Defendant
                                                                                Liberty Mutual Fire Insurance Company
                            15

                            16                                          ORDER
                            17         IT IS SO ORDERED.
                            18         DATED this 16th day of April, 2021.

                            19

                            20
                                                                        UNITED STATES MAGISTRATE JUDGE
                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
                                                                            2

10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
